Citation Nr: 0719927	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  01-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1972.  
He died in July 2000.  The appellant is the veteran's 
surviving spouse

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.  The appellant is the veteran's surviving 
spouse.

The appellant presented testimony at a Board Central Office 
hearing chaired by the undersigned Veterans Law Judge in 
October 2001.  A transcript of the hearing is associated with 
the claims folders.

This case was remanded in January 2002 for further 
development.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that the 
immediate cause of his death was liver failure due to or as a 
consequence of chronic hepatitis C.

2.  During the veteran's lifetime, service connection was 
established for schizophrenia evaluated as 100 percent 
disabling; cholecystitis gall stones, evaluated as 30 percent 
disabling; and hereditary spherocytosis, evaluated as 10 
percent disabling.

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death; and the effective date of any disability benefits. 
 The appellant must also be notified to submit all evidence 
in her possession, what specific evidence she is to provide, 
and what evidence VA will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, securing medical opinions.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2001 and 
February 2002 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a).  The claim was thereafter readjudicated 
in the July 2003 supplemental statement of the case

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records, VA medical records, and private medical records are 
available.  The appellant was able to offer testimony at a 
Board Central Office hearing, and there is no pertinent and 
available evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claim.


Background

In her March 2001 notice of disagreement, the appellant 
asserted that the medication the veteran was taking for his 
service connected schizophrenia caused the liver damage which 
led to his death.

The veteran's service medical records show that he was 
hospitalized in December 1970 to January 1971 for treatment 
of severe serum hepatitis.  The veteran had injected himself 
with several intravenous drugs with needles used by others 
and consequently developed serum hepatitis.  The veteran's 
January 1971 separation examination showed no liver or spleen 
enlargement.  Needle mark scars right and left antecubital 
fossa was noted.  The separation examination noted that the 
veteran used illegal drugs while on active duty which led to 
hepatitis.  

The veteran was again hospitalized from April to May 1971 for 
treatment for hepatitis and from May 30, 1971 to June 21, 
1972 for enlarged liver and abnormal liver function tests.  

VA hospital records dated between August 1972 and June 1973 
show no active liver disease.  

February 1990 hospital records indicate the veteran gave a 
past history of drug use in 1970 and admitted to using drugs 
as recently as two to three months before his 
hospitalization.  The veteran was advised not to drink or use 
intravenous (IV) drugs.  The assessment was hepatitis, 
probably acute non A non B.  

During an October 1990 hospitalization, it was found that the 
veteran more than likely had non A non B hepatitis.  A 
history of intravenous drug use was noted.  

VA treatment record dated April 1991 noted that the veteran 
and his treating physician had discussed the veteran's 
psychiatric medication and its effects on his liver problem.  
The nature of those effects was not specified.  

VA treatment records dated from 1991 to 1993 show treatment 
for chronic hepatitis, most likely Hepatitis C.

At a June 1993 VA examination, the veteran's history of 
hepatitis in 1970 was noted.  The veteran gave a history of 
jaundice one to three times a year and reported being told he 
had hepatitis C in the past.  

VA medical records dating through 1994 to 2000 show treatment 
for chronic hepatitis and cirrhosis.  

Private medical records from University of North Carolina 
Hospital and Cape Fear Valley Health Systems dated 1998 to 
1999 show treatment for decompensated cirrhosis secondary to 
hepatitis C and alcohol abuse.  

In her April 2001 Form 1-9 (Appeal to Board of Veterans' 
Appeals), the appellant asserted that her husband's service 
connected mental illness caused his death in two ways: First, 
the medication for schizophrenia contributed to liver failure 
that he died from; and second, the choices he made in life to 
abuse/use drugs or alcohol were made because his mental 
condition prevented him from exercising good judgment.

At her October 2001 hearing before the Board the appellant 
testified that the veteran's medical records showed that his 
mental health medication was contributing to the 
deterioration of his liver, especially Haldol.  She stated 
that whenever the veteran was hospitalized for treatment of 
his liver problems, his psychiatric medication was 
discontinued.  The appellant indicated that a doctor had 
never told her that the veteran's drug use was related to his 
schizophrenia.  She testified that he stopped using drugs in 
1990.  

A June 2003 opinion from a VA gastroenterologist indicated 
the veteran died from liver failure secondary to chronic 
hepatitis and cirrhosis caused by hepatitis C.  The condition 
was aggravated and probably accelerated by the use and abuse 
of alcohol over the years notwithstanding his apparent 
abstinence for the last five years of his life.  The 
physician believed it was clear from the record that he died 
from liver failure secondary to prolonged chronic hepatitis.  
The physician indicated that the veteran also had 
schizophrenia, which was treated with Trilafon and later 
Haldol.  This was the only medication the physician could 
find in the record.  Neither was considered a hepatotoxic 
drug.  The physician opined that it was highly unlikely that 
these agents had any effect on his hepatitis C, chronic 
hepatitis, and cirrhosis, they did not accelerate the 
illness, and they were not a factor in the course of his 
illness.  

The Board referred the case for a medical expert opinion.  In 
March 2007, a medical opinion was rendered by Rebecca Van 
Dyke, M.D., Professor of Medicine and Gastroenterology at the 
University of Michigan Medical School.  In her opinion, Dr. 
Van Dyke summarized the veteran's medical history.  She 
stated that in terms of the veteran's liver disease, his 
psychiatric medications did not play a role in the 
development of his cirrhosis and end stage liver disease.  It 
was noted that the veteran was on a long list of medications 
at one time or another as was typical of many patients with 
schizophrenia.  Many of these were in a category of 
phenothiazines and that included Trilafon, Haldol, 
Risperidone, Mellaril, and Navane.  All of these were known 
to very rarely cause drug induced liver disease, often with a 
cholestatic or jaundiced picture.  For these drugs the risk 
was very low, far less than one percent; however, these all 
were acute illnesses and did not account for chronic liver 
disease.  

Dr. Van Dyke indicated that she could understand that the 
veteran's wife would have heard from psychiatrists over the 
years that they were concerned about whether the drugs were 
causing liver injury.  Dr. Van Dyke noted that the veteran 
did have chronically abnormal liver injury tests, a 
superimposed hemolytic anemia, and likely hereditary 
spherocytosis that caused variable levels of jaundice.  Since 
many of these phenothiazines could also cause jaundice, Dr. 
Van Dyke suspected that many of these comments to the 
veteran's wife indicated appropriate concern by the treating 
psychiatrists that changes in the veteran's liver tests might 
be due to drugs rather than the underlying liver issues 
leading them to change to a different drug.  However, she 
noted the medical literature would not support attributing 
chronic liver disease, cirrhosis and end stage liver disease 
to the use of any of these drugs.

Dr. Van Dyke noted that the veteran was also on a variety of 
other drugs, many of them in the tricyclic antidepressant 
category including Trazodone, Elavil or Amitriptyline, 
Vivactil, Tofranin, and Norpramin.  All of the drugs in this 
category had been associated with very rare idiosyncratic 
reports of elevated liver injury tests or hepatitis or a 
jaundice/cholestatic picture.  None of these have ever been 
reported as causing chronic liver disease, cirrhosis, or end 
stage liver disease.  

In Dr. Van Dyke's opinion, the medication the veteran 
received over many years for his schizophrenia and mental 
health problems played no role in the development of 
cirrhosis and end stage liver failure.  

In terms of the causes of the liver disease, Dr. Van Dyke 
indicated the veteran's case was more complicated because of 
the simultaneous presence of a hemolytic disease that 
periodically caused severe jaundice, that was hereditary 
spherocytosis, and the probable cause of his chronic liver 
disease, cirrhosis, and end stage liver disease which was 
infection with the hepatitis C.

Jaundice due to hereditary spherocytosis was considered a 
generally benign condition that, although clinically evident 
and quite concerning to patients and physicians, did not lead 
to liver disease per se.  The veteran's gall stones, which 
were evidence on multiple ultrasound and CT scans, were 
almost certainly stones formed from bilirubin due to his 
hereditary spherocytosis.  Dr. Van Dyke, however, found no 
documentation anywhere in any of medical record that the 
veteran ever developed any complications related to the gall 
stones.  Dr. Van Dyke opined that the veteran had 
asymptomatic gall stones resulting from his hereditary 
spherocytosis which caused no clinical problems.

Dr. Van Dyke indicated that comments were made on some 
imaging studies especially once the veteran was known to have 
cirrhosis, that he had a thickened gallbladder wall that 
might be consistent with "chronic cholecystitis".  This was 
a pathologic entity of a reaction to the simple presence of 
stones in the gallbladder and did not usually lead to 
clinical symptoms.  Finally, Dr. Van Dyke stated that 
patients with a low albumin due to cirrhosis will almost 
always have a thickened gallbladder wall due to edema and 
this does not cause symptoms and does not need treatment.

Dr. Van Dyke noted that although it was possible that the 
acute hepatitis in December 1970 was acute hepatitis C, it 
was more likely and more likely than not that his represented 
either acute hepatitis A or E.  In fact, she noted, the 
veteran's serologic studies done later on showed that he was 
immune to the hepatitis A virus and thus had been infected 
with that at some time in the past.  

There was no evidence of the exact time of onset of hepatitis 
C virus but Dr. Van Dyke indicated it probably occurred 
during the time that he was using intravenous drugs.  A 
biopsy in 1972 showed chronic persistent hepatitis, probably 
showing the mild periportal inflammation seen typically in 
hepatitis C patients; however, without being able to analyze 
the slides directly she could not comment further.  At that 
time, the term chronic persistent hepatitis was used for now 
what we realize were a variety of different diseases but it 
was more likely than not that this was hepatitis C.

Dr. Van Dyke indicated that the veteran's clinical course of 
hepatitis C, leading to end stage liver disease and liver 
failure over a three decade period from the later 1960s or 
early 1970s through July 2000, was quite typical for chronic 
hepatitis C.  Cirrhosis develops in a minority of patients 
with chronic hepatitis C, probably around 20 to 25 percent, 
and usually does so over a 20 to 30+ year period.  The use of 
alcohol can accelerate the development of fibrosis and 
cirrhosis and numerous notes show that the veteran had a 
history of heavy alcohol use at least in some periods in the 
past.  Dr. Van Dyke opined that how much that affected the 
progression of his hepatitis C could not be determined as 
patients may progress to cirrhosis from hepatitis C in 20 to 
30 years even in the absence of alcohol intake.

Dr. Van Dyke opined that the veteran, as expected, was 
asymptomatic up until he developed complications of cirrhosis 
in the late 1990s.  Patients with chronic hepatitis C, until 
they develop decompensated liver disease, manifest only 
mildly elevated transaminase (AST/ALT) lab tests and were 
clinically asymptomatic.  The veteran's episodes of jaundice 
in the early 1990s were likely due to the hereditary 
spherocytosis, not hepatitis C.  Dr. Van Dyke stated that we 
know that in 1993 and 1994 the veteran had normal liver 
synthetic function but may already have had advanced fibrosis 
or even well compensated cirrhosis by that time.  By the late 
1990s he was clearly developing falling albumin, rising 
prothrombin time and falling platelets consistent with 
cirrhosis.  Development of encephalophy and ascites were very 
typical changes in such patients.  In addition, his final 
year or so was complicated by chronic renal disease, and even 
worse, hyperbilirubemia likely due to a combination of his 
underlying hemolytic anemia, hypersplensim leading to more 
hemolysis, decreased renal excretion of bilirubin, and poor 
liver synthetic function.  

Dr. Van Dyke opined that the veteran's schizophrenia; 
hereditary spherocytosis, and gall stones had no connection 
and did not contribute to his cirrhosis and ultimate liver 
failure and death.  She also opined that it was 
overwhelmingly likely that the veteran had chronic hepatitis 
C related to his use of intravenous drugs.  

Criteria

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  

A contributory cause of death must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that his death was 
caused by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service, and was not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.301, 3.303(a).  

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct.  However, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin. 
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of drugs by the person on whose service benefits are 
claimed.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non- 
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); See 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (February 10, 
1998).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether the Hickson 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2006).

Analysis

The appellant contends that the veteran's death was either a 
direct result of service, or his service connected disorders 
contributed to his death.  There is no doubt of the sincerity 
of the beliefs articulated by the appellant, however, her lay 
statements are not supported by any competent evidence.  
Statements by the appellant on such matters do not constitute 
competent medical evidence, since, as a layperson, she has no 
competence to give a medical opinion on diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(When the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.)

The evidence is against finding that the veteran died as a 
result of a service connected disability.  The evidence does 
not show that either a service connected disability or the 
medicine that the veteran took for a service connected 
disability contributed to his death.  Medical opinions have 
stated the veteran died of liver failure secondary to 
prolonged chronic hepatitis and that the medication the 
veteran was taking for his mental problems did not accelerate 
his illness and were not a factor in the course of his 
illness.  Dr. Van Dyke opined that the onset of the veteran's 
hepatitis C was probably during the time he was using 
intravenous drugs.  The use of intravenous drugs in this case 
is shown to have been willful misconduct on the veteran's 
part.  

Dr. Van Dyke indicated that the clinical course of hepatitis 
C in the veteran, leading to end stage liver disease and 
liver failure over a three decade period from the later 1960s 
or early 1970s through July 2000 was quite typical for 
chronic hepatitis C.  She opined that the veteran's 
schizophrenia, hereditary spherocytosis, and gallstones had 
no connection and did not contribute to the veteran's 
cirrhosis and ultimate liver failure and death.

Under the circumstances discussed above, the evidence is not 
approximately balanced.  Rather, the preponderance of the 
evidence is against the claim.  The weight of the evidence 
demonstrates that the primary cause of death (liver failure 
due to or a consequence of chronic hepatitis C) is not 
related to service or to a service-connected disability.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for the cause of the veteran's death must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


